Filing Date: 07/10/2019
Claimed Priority Date: 02/22/2018 (371 of PCT/JP2018/006494)
			    02/24/2017 (JP 2017-033097)
Applicants: Nagahisa et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 12/29/2020.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 12/29/2020, responding to the Office action mailed on 10/23/2020, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1, 3, and 5-22.

Response to Amendment

Applicant’s amendments to Claims have overcome the claim rejections under 35 U.S.C. 112 previously set forth in the Non-Final Office action mailed on 10/23/2020. 

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the formal matters related to the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:




Replace the title with -- Silicon Carbide Semiconductor Device having a Conductive Layer not in Ohmic Connection with an Underlying Well Region and Power Converter including the same--. 

Allowable Subject Matter
Claims 1, 3, and 5-22 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a silicon carbide semiconductor device comprising a conductive layer formed above the bottom surface of the second well region so as not to be in ohmic connection with the second well region, the conductive layer being lower in sheet resistance than the second well region; a source electrode connected with the first Schottky electrode, the ohmic electrode, and the conductive layer; and a conductive layer contact hole forming an 
Regarding claim 3, the prior art of record fails to disclose or suggest a silicon carbide semiconductor device comprising a conductive layer formed above the bottom surface of the second well region so as not to be in ohmic connection with the second well region, the conductive layer having an area half or more of the area of the second well region below the gate pad and being lower in sheet resistance than the second well region; and a source electrode connected with the first Schottky electrode, the ohmic electrode, and the conductive layer, wherein the second well region is in ohmic connection with the source electrode through a first well region contact hole on at least one of the first well regions.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814